887 F.2d 1094
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The ARMSTRONG RUBBER COMPANY, and Cooper Tire & RubberCompany Plaintiffs-Appellees,v.The UNITED STATES, Defendant-Appellant,andHankook Tire America Corp., Hankook Tire Mfg. Co., KumhoU.S.A., Inc., Kumho & Co., Inc., Hyosung America,Inc. and Hyosung Corp., Defendants-Appellants.
Nos. 88-1380, 88-1381.
United States Court of Appeals, Federal Circuit.
June 6, 1989.

ORDER
Upon consideration of the Joint Motion to Vacate Court of International Trade Judgment and to Remand Cases for Dismissal of Complaint, it is hereby
ORDERED, ADJUDGED AND DECREED that:
1. The judgment of the Court of International Trade in C.I.T. No. 84-10-01444, embodied in the Memorandum Opinion and Order set out in Slip Op. 88-33, reversing and remanding the preliminary negative determination of the U.S. International Trade Commission in Radial Ply Tires for Passenger Cars from the Republic of Korea, USITC Investigation No. 731-TA-200 (Preliminary), 49 Fed.Reg. 36712 (1984), is hereby VACATED.


1
2. The cases are remanded to the Court of International Trade with instructions to dismiss the complaint with prejudice.


2
3. Each party shall bear its own costs in connection with all aspects of these cases.